Title: From John Adams to Gerry Fairbanks, 16 July 1821
From: Adams, John
To: Fairbanks, Gerry



Sir,
Montezillo 16 July 1821

I thank you for an ingenious and pleasing Oration, pronounced by you on the fourth of July—The spirit of moderation, and impartiality, which runs through it, is very amiable and keeps pace with the spirit of Liberty & patriotism which adorns it. It is not in my power, to point out particularly the beauties or the faults in this composition; but I beg leave to suggest a query—whether it is worth while for us, to take much notice of the British claims of superioty over us. We must candidly acknowledge that they greatly exceed us in many respects. First in antiquity. We are but two hundred years old. They are two thousand, and if, the bards and ballads of the Welsh of the Druids, had not been unfortunately lost, they might, but for what we know, have boasted of two thousand more nearly as respectable as any. Secondly—their Gentlemens seats in the Country are much more elegant than ours. Our Lymans & Quincys—our Perkins’s and Derbys—our Welles’s & Parsons—our Gores and Prebles can exhibit nothing comparable to Hagley—Mount Edgcomb or Stowe—
We have no pleasure grounds or gravel grand walks, winding round a compass of half a dozen miles in Hogarth’s waving line of beauty, ornamented with flowers & roses, with forest trees and shrubbry collected from all parts of the world, to be compared with theirs—We have no Country houses, presenting a forest of thirteen hundred fifty feet, with porticoes, supported by pillars of marble and of Composition, of splendour and magnificence to be compared with theirs—
We have no temples to Bacchus or to Venus or to Victory—We have not a Corinthian gate, which would cost the price of a Country with us, through which you enter, to behold with surprize—the astonishing front of the palace—Indeed we have not an ornamented farm to be compared with that at Woburn, Paynes hill or even Shenstons Leasowes. Thirdly—they excell us in a national debt, that inexhaustible sources of national & individual wealth, by a sagacious speculation in which, a Man may make a hundred thousand pounds sterling in a night—such a debt is a fertilizing source of literature and science—It enables thousands and tens of thousands to purchase books and libraries, to the great encouragement of Authors to employ their leisure and exert their genius in illuminating the World—Fourthly we have yet not as yet, been blessed with Generals and Admirals, whose bravery and patriotism, have conquered sixty or a hundred millions of people, abounding in all the richest productions of the earth, or who have swept from the occean all the commerce of the World—There are many other articles, in which they outstep outstrip us in the race of competition—but I have not time to enumerate more and must conclude abruptly by subscribing myself / your obliged friend & humble servant

John Adams